Citation Nr: 0925207	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  02-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to April 9, 1999 for 
the award  of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran had active service from July 1944 to May 1946.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from an August 2001 rating action in which 
the RO  denied service connection for a low back disability, 
claimed as secondary to service-connected residuals of frozen 
feet. The Veteran filed a Notice of Disagreement (NOD) in 
September 2001, and the RO issued a Statement of the Case 
(SOC) in June 2002. The Veteran filed a Substantive Appeal in 
July 2002.

This appeal also arises from an August 2002 rating action in 
which the RO  granted a TDIU from April 9, 1999. The Veteran 
filed a NOD with the effective date of the award  in August 
2003, and the RO issued a SOC in January 2004. The Veteran 
filed a Substantive Appeal in February 2004.

In April 2004, a Board Deputy Vice-Chairman granted the 
motion of the Veteran's representative to advance this case 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2003).

Subsequently in April 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of January 2005, the RO granted service 
connection for a low back disability as secondary to service- 
connected residuals of frozen feet; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
issue.  In June 2005, the RO issued a Supplemental SOC (SSOC) 
reflecting the continued denial of an effective date prior to 
April 9, 1999 for the grant of a TDIU, and later returned 
this matter to the Board.  

In November 2005, the Board again remanded the claim to the 
RO, via the Appeals Management Center (AMC), , in Washington, 
D.C.,(for further action.  After accomplishing the requested 
action, the AMC continued the denial of an earlier effective 
date for a TDIU (as reflected in a May 2009 SSOC), and 
returned this matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.	On April 9, 1999, the Veteran, through his representative, 
submitted a claim for a TDIU; a VA Form 21- 8940, Veteran's 
Application for Increased Compensation Based upon 
Unemployability, was received by VA several days later.  

3.	In an August 1999 rating decision, the RO granted service 
connection and assigned a 20 percent rating for left ulnar 
neuropathy as a residual of a gunshot wound of the left arm..  
At that time, service connection was in effect for post 
traumatic stress disorder (PTSD) ( rated as 30 percent 
disabling), for residuals of a gun shot wound of the left arm 
( rated as 20 percent disabling), for left ulnar neuropathy 
(rated as 20 percent disabling), for residuals of a frozen 
right  foot (rated as 10 percent disabling), and for 
residuals of a frozen left right foot (rated as 10 percent 
disabling).  The Veteran's combined evaluation was increased 
to 70 percent, effective May 30, 1996.  

4.	A Notification of Personnel Action, showing that the 
Veteran had resigned from employment as of September 30, 
1997, was received by VA in March 2000.  

5.	In An August 2002 rating decision, the RO increased the 
ratings for several disabilities, so that service connection 
was then in effect for PTSD (rated as 50 percent disabling), 
for residuals of a gun shot wound of the left arm (rated as 
20 percent disabling), for left ulnar neuropathy (rated as 20 
percent disabling), for the residuals of a cold injury of the 
right  foot (rated as 20 percent disabling), and for the 
residuals of a cold injury of the left  foot (rated as 20 
percent disabling).  These increased awards were made 
effective on April 9, 1999.  The Veteran's combined 
evaluation was increased to 80 percent and TDIU was awarded, 
effective April 9, 1999.  

6.	There was no evidence from which to factually ascertain 
that the Veteran was eligible for a TDIU prior to April 9, 
1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 9, 1999 
for the award of a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008). Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

In this appeal, in an October 2003 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
earlier effective date for the award of a TDIU, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  After issuance of the October 2003 letter, 
and opportunity for the Veteran to respond, the December 2003 
SOC reflects readjudication of the claim.  Hence, the Veteran 
is not shown to be prejudiced by the timing of the notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.

The Board finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
has considered the fact that, following the November 2005 
remand, the RO obtained or attempted to obtain any records of 
treatment from private sources that could have a bearing on 
an intertwined claim for service connection for hip 
disability.  In response, records of treatment from a number 
of private physicians were furnished, or responses were 
received that indicated that medical records were no longer 
available from those identified sources.  Moreover, a VA 
compensation examination was undertaken to ascertain if 
secondary service connection for a left hip disability was 
appropriate.  However, that opinion was negative, and there 
has since been nothing of record to indicate that any matter 
remains for consideration involving the hip disability.  The 
Board points out that, in the Appellant's Brief filed in June 
2009, the appellant's representative indicated that it 
appears that the AMC had made a concerted effort to comply 
with the Board's remand directives, and did not identify any 
further necessary action to be undertaken prior to appellate 
consideration of this claim.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.   Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400. Specifically with regard to 
claims for increased disability compensation, which includes 
a claim for TDIU, the pertinent legal authority provides that 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits. 
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello, 3 
Vet. App. at 199.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R. 
§ 3.157(b).

The basic facts in this case are not in dispute.  In 1992, 
the Veteran was service connected for the residuals of a 
gunshot wound of the left upper extremity for which he 
claimed in increase from the 10 percent rating.  By rating 
decision in 1993, the rating was increased to 20 percent and 
service connection was awarded for post traumatic stress 
disorder (PTSD), rated 30 percent disabling.  The Veteran 
disagreed with the 20 percent rating for the gun shot wound 
and the case was eventually remanded by the Board in November 
1998.  

During the pendency of the appeal for an increased rating  
for the residuals of a gun shot wound of the left upper 
extremity, the Veteran, through his representative, submitted 
correspondence requesting a TDIU.  This was received by VA on 
April 9, 1999.  Several days later, the Veteran, through his 
representative, submitted a VA Form 21- 8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability.  This showed that he had last worked on 
September 30, 1997, and had become too disabled to work in 
December 1998.  The application showed that the Veteran had 
four years of college education, with a Bachelor of Science 
degree in mechanical engineering.  The Veteran had additional 
education in intermediate and advanced electronics and work 
experience as an electronics engineer.  It was indicated that 
had applied for employment with several employers, as a 
supervisory or aerospace engineer, with the last application 
listed as having been made in December 1998.  

Also in April 1999, as the claim for TDIU was being made, the 
Veteran was examined by VA.  Based upon this examination 
report and while the claim for a TDIU was pending, the RO 
reached a determination regarding additional residual 
disability associated with the gun shot wound of the left 
upper extremity.  A 20 percent rating  for left ulnar 
neuropathy, in addition to the muscle injury residuals of the 
gun shot wound that had also been assigned a 20 percent 
rating,  was awarded from February 1992.  This, in 
combination with the Veteran's other disabilities, increased 
the Veteran's combined rating to 70 percent disabling.  This 
70 percent combined rating was effective  May 30, 1996, the 
effective date for an earlier rating award for residuals of 
frozen feet, evaluated as 10 percent disabling for each foot.  
38 C.F.R. § 4.25.  The combined rating for the left upper 
extremity gun shot wound residuals was 40 percent.  Id.

In March 2000, the Veteran, through his representative, 
submitted a Notification of Personnel Action showing that the 
Veteran had resigned from his employment as of September 30, 
1997.  This notification did not indicate that the Veteran's 
resignation had been for reasons of disability, but was 
because the Veteran was not able to accept a directed 
reassignment.  The RO denied a TDIU by rating decision dated 
in April 2000, which the Veteran appealed.  By rating 
decision dated in August 2002, the RO granted ratings of 20 
percent for the residuals of cold injuries of each of the 
Veteran's feet and granted a 50 percent rating for service 
connected PTSD.  These increased awards were made effective 
on April 9, 1999.  At that time, the Veteran's combined 
rating was 80 percent, and a TDIU was also awarded, effective 
April 9, 1999.  

In this appeal, the Veteran and his representative contend 
that the Veteran's TDIU should date to the day after his 
resignation from work, October 1, 1997.  It is asserted that 
at the time of an August 1999 rating decision that increased 
the Veteran's disability evaluations to a point where they 
met the requirements for TDIU, the benefit could and should 
have been awarded.  The Board has carefully and thoroughly 
reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of an 
effective date earlier than April 9, 1999, for the award of a 
TDIU.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age. 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  A TDIU may be assigned, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).  The percent evaluation criteria 
may be met when the Veteran's disabilities are from common 
etiology such as one upper extremity. Id.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service- 
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably-raised claim for a 
TDIU, and VA is required to adjudicate that claim. Norris v. 
West, 12 Vet. App. 413, 418 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

Review of the record shows that the Veteran met the schedular 
criteria for a TDIU in May 1996, when his combined evaluation 
was effectively increased to 70 percent with a combined 
rating for the left upper extremity gun shot wound of 40 
percent.  Prior to that date, his service-connected 
disabilities combined to 60 percent and are not considered to 
have been of common etiology.  Thus he did not meet the 
schedular criteria for a TDIU.  At the time of the decision 
to increase these ratings, in August 1999, a TDIU 
determination could have been made.  See Norris, 12 Vet. App. 
at 418.  It is noted, however, that the claim filed by the 
Veteran on April 9, 1999, had not been fully developed.  The 
subsequent submission of employment information, the 
Notification of Personnel Action in March 2000 did not, in 
fact, demonstrate unemployability.  The Notification shows 
that the Veteran did not resign due to disability, but for 
another reason.  The Veteran's own application for TDIU does 
not date the onset of his unemployability to October 1, 1997, 
but to December 1998, when he apparently stopped seeking 
employment.  Moreover, TDIU was considered and denied by the 
RO in April 2000 on the same disability basis as shown in 
August 1999.  As such, any failure to adjudicate the inferred 
issue as mandated by the Court in Norris would have been 
cured.  

The Veteran was examined for VA in April 1999 and again in 
April and July 2001.  These are the earliest examination 
reports of record following his resignation from employment 
in September 1997.  Based upon the 2001 examinations, the RO 
increased the evaluations for several of his service 
connected disabilities, including his PTSD and the residuals 
of cold injuries of each foot.  At that time, his service 
connected disabilities were PTSD ( rated as 50 percent 
disabling),  residuals of a gun shot wound of the left arm ( 
rated as 20 percent disabling).  left ulnar neuropathy (, 
rated as 20 percent disabling), the residuals of cold injury 
of the right foot  rated as 20 percent disabling); and the 
residuals of cold injury of the left foot (rated as 20 
percent disabling).  The Veteran's combined evaluation was 
increased to 80 percent, and TDIU was awarded.  It is noted 
that all of the increases were made effective on April 9, 
1999.  The increase in these disability ratings-and not the 
fact that the Veteran had left employment-was the basis for 
the TDIU determination.  Review of the record shows no 
medical evidence prior to the April 1999 and April and July 
2001 examination reports upon which to base an increased 
disability rating for any of the Veteran's service connected 
disabilities.  As such, the Veteran's entitlement to a TDIU 
was not demonstrated prior to the April 9, 1999 date of 
claim.  

Accordingly, under these circumstances, the claim for an 
earlier effective date must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of an effective date 
earlier than April 9, 2004, for the award of a TDIU, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). .


ORDER

An effective date earlier than April 9, 1999, for the award 
of a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


